898 F.2d 154
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Arthur NICKENS, Plaintiff-Appellant,v.George T. LEWIS;  W. Otis Higgs, Jr.;  James C. Shorter;Betty L. Shorter, Defendants-Appellees.
No. 89-5855.
United States Court of Appeals, Sixth Circuit.
March 13, 1990.

1
Before KENNEDY and RYAN, Circuit Judges, and ANN ALDRICH, District Judge.*

ORDER

2
Arthur Nickens, a pro se Mississippi prisoner, appeals the district court's dismissal of his complaint filed under the provisions of 42 U.S.C. Secs. 1983, 1985, and 1986.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Nickens is an inmate at the Mississippi State Penitentiary.  Seeking monetary relief, Nickens sued James C. Shorter and Betty L. Shorter, the Honorable George T. Lewis, Chancellor of the Chancery Court of Shelby County, Tennessee, and W. Otis Higgs, Jr., attorney for James C. and Betty L. Shorter.  In his complaint, Nickens alleged that Chancellor Lewis deprived him of his constitutional rights by holding adoption proceedings of Nickens' alleged natural child without allowing Nickens to appear personally and testify at the adoption hearing.  He further alleged that Chancellor Lewis conspired with defendants Higgs and the Shorters to deprive him of his child in violation of the fifth, sixth and fourteenth amendments.  The district court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  On appeal, Nickens reasserts his Sec. 1985 conspiracy claim and his claim against Chancellor Lewis.


4
Upon review, we affirm for the reasons stated by the district court in its February 7, 1989 order.


5
Accordingly, the district court's order is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation